DETAILED ACTION
	This office action is response to communications for Application No. 16/120,834 filed on 09/24/2018.
	Claims 1-7, 9-12, 14, and 16 are rejected.
	Claims 8, 13 and 15 are objected to allow.
Claims 1-15 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/038,765 filed on 08/18/2014.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 09/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “wherein each of the four or more frequencies is in a range from about 1 kHz to about 2 MHz.”. The term "about" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al. (U.S. Patent Publication No. 2016/0282503 A1) hereinafter Hou. 
	Regarding claim 1, Hou discloses a method for making multi-frequency electromagnetic measurements of a formation sample (Hou, [0022], “…systems and methods are described herein to use a multi-frequency inversion algorithm to process multicomponent induction (MCI) data collected by, for example, an MCI tool... This processing can be used to more accurately determine formation properties, direct drilling operations, and control various apparatus and systems.”), the method comprising:
	(a) deploying a formation sample in an electromagnetic measurement tool including a triaxial transmitter spaced apart from a triaxial receiver (Hou, [0025], “The subarray can be structured with triaxial components including the three mutually orthogonal transmitters (Tx, Ty, Tz), the three mutually orthogonal main receivers (Rmx, Rmy, Rmz) and three mutually orthogonal bucking/balancing receivers (Rbx, Rby, Rbz).”);
	(b) causing the triaxial transmitter to transmit electromagnetic waves into the formation sample at four or more distinct and sequential frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents distinct and sequential frequencies. [0056] discloses 5th frequency results. [0063] discloses operating frequencies at 12 Khz, 36Khz, 60Khz, and 40Khz, which represents distinct frequencies. [Fig. 7B] displays four operating frequencies under analysis.);
	(c) causing the triaxial receiver to receive said transmitted electromagnetic waves at each of the four or more distinct frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0066], “At block 8022, the processing unit 220 receives raw signals R(ij)(if, is, id), from one or more subarrays i at one or more operating frequencies…”); and
	(d) processing said received electromagnetic waves in combination with a formation model to compute at least one parameter of the formation model (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0042], “FIG. 3A illustrates a three-dimensional side view of a radially one-dimensional (R1D) borehole-formation model, in accordance with some embodiments, and FIG. 3B illustrates a two-dimensional top view of the R1D borehole-formation model, in accordance with some embodiments.” [0043], “For a given subarray (described above with respect to FIGS. 1A and 1B) operated at a given frequency, apparent conductivity measured by the MCI tool 300 can depend on various formation 320 parameters, as well as other characteristics of the MCI tool 300, borehole 310, or formation 320.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Patent Publication No. 2016/0282503 A1), hereinafter Hou.
	Regarding claim 2, Hou discloses the method of claim 1, wherein: 
	(b) further comprises causing the triaxial transmitter to transmit electromagnetic energy into the formation sample at eight or more distinct and sequential frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents and infinite number of distinct and sequential frequencies.); and
	(c) further comprises causing the triaxial receiver to receive said transmitted electromagnetic energy each of the eight or more frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” 0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents and infinite number of distinct and sequential frequencies. [0066], “At block 8022, the processing unit 220 receives raw signals R(ij)(if, is, id), from one or more subarrays i at one or more operating frequencies…”).	
	The examiner notes that Hou discloses the ability to process a plurality of frequencies using an induction tool but does not expressly disclose eight frequencies. However, one of ordinary skill in the art would have recognized that the design results of the combination were predictable. 
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the 
 (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
	As cited in claim 1, Hou discloses the ability to process (1,2,…M) operation frequencies. Further, Hou provides examples of 4th and 5th frequency results. Therefore, in view of the KSR rejection, it would have been obvious to one of ordinary skill in the art to include eight or more frequencies to obtain the measurements in response to the energy propagated into the formation.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Patent Publication No. 2016/0282503 A1) hereinafter Hou, in view of Davis Jr. et al. (U.S. Patent No. 4,490,676 A) hereinafter Davis Jr. 
Regarding claim 3, Hou discloses the method of claim 1, but does not expressly disclose the limitations, “wherein each of the four or more frequencies is in a range from about 1 kHz to about 2 MHz.”
However, Davis. Jr discloses wherein each of the four or more frequencies is in a range from about 1 kHz to about 2 MHz (Davis Jr., [Col. 2, Lines 59 – Col. 3, Line 5] discloses operating frequencies ranging from 1 Khz to 24.125 GHz.).
Hou and Davis Jr. are each and respectively analogous to the instant application because they are from the same field of endeavor of monitoring earth formations using frequency measurements. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Davis Jr’s design of “wherein each of the four or more frequencies is in a range from about 1 kHz to about 2 MHz.” into the design of Hou to monitor parameters independently and perform at a safe operating level (Davis Jr., [Col. 3, Lines 1-9], “It may be desired to operate Gunn source 9 at a preferred frequency of 24.125 GHz, which is in the K-band mode and makes monitoring more .

Claims 4-5, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Patent Publication No. 2016/0282503 A1) hereinafter Hou, in view of Donderici et al. (U.S. Patent Publication No. 2015/0153474 A1) hereinafter Donderici. 
Regarding claim 4, Hou discloses the limitations of claim 1, but does not expressly disclose the limitations, “wherein the model assumes a formation comprising alternating sand and shale layers having a spacing less than a spacing between the triaxial transmitter and the triaxial receiver, the model further including at least the following unknowns: a conductivity of the sand layers, a vertical conductivity of the shale layers, a horizontal conductivity of the shale layers, and a volume fraction of the shale layers.”
	However, Donderici discloses wherein the model assumes a formation comprising alternating sand and shale layers (Donderici, [0073], “In many instances, it is desired to drill a wellbore to stay within a particular reservoir formation (such as a sand layer having a shale above).”), having a spacing less than a spacing between the triaxial transmitter and the triaxial receiver the model further including at least the following unknowns (Donderici, [0028], “Such improved coupling, together with a reduced spacing of transducers relative to other logging tools, helps to improve the sensitivity of the tool and the resolution of the log image produced. [0036], “Sensor/emitter coils vertical spacings of one inch or less are possible with the tools, systems and methods described herein. Reductions in the vertical spacing between sensor and emitter coils produce a higher vertical resolution of the resulting borehole log.”):
	 a conductivity of the sand layers (Donderici, [0036], “In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation. [0044], “In some cases where the conductivity of the formation behaves linearly, it may also be possible to adjust the measured values (block 1204) to control the radial and vertical resolution of the measurements using software focusing filters.”), a vertical conductivity of the shale layers (Donderici, [0045], “For example, comparisons with a library may be used to identify one or more parameter value ranges (horizontal and vertical resistivity, relative dip, relative strike, etc.), after which the model is iteratively applied over that range to identify modeled reference tensor component values that more closely match the adjusted measurement tensor component values.”), a horizontal conductivity of the shale layers (Donderici, [0045], “For example, comparisons with a library may be used to identify one or more parameter value ranges (horizontal and vertical resistivity, relative dip, relative strike, etc.), after which the model is iteratively applied over that range to identify modeled reference tensor component values that more closely match the adjusted measurement tensor component values.”) and a volume fraction of the shale layers (Donderici, [0059], “For example, horizontal resistivities, vertical resistivities, dielectric constants and their volumetric ratios may be used to identify shale and sand layers.”). 
	Hou and Donderici are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for a multi-axial tool. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Donderici’s design of “wherein the model assumes a formation comprising alternating sand and shale layers having a spacing less than a spacing between the triaxial transmitter and the triaxial receiver, the model further including at least the following unknowns: a conductivity of the sand layers, a vertical conductivity of the shale layers, a horizontal conductivity of the shale layers, and a volume fraction of the shale layers” into the design of Hou to identify complex measurements and parameters for laminations and formations (Donderici, [0059], “For example, horizontal resistivities, vertical resistivities, dielectric constants and their volumetric ratios may be used to identify shale and sand layers. Because the systems and methods described enable the measurements to be resolved into at least three orthogonal directions (e.g., two horizontal and one vertical), more complex laminations and formations may be identified and characterized.”).

	Regarding claim 5, Hou discloses the limitations of claim 1, but does not expressly disclose the limitations, “wherein the model assumes a formation comprising alternating sand and shale layers having a spacing less than a spacing between the triaxial transmitter and the triaxial receiver, the model further including at least the following unknowns: a conductivity of the sand layers, vertical and horizontal conductivities of the shale layers, vertical and horizontal dielectric permittivities of the shale layers, and a volume fraction of the shale layers”.
	However, Donderici discloses wherein the model assumes a formation comprising alternating sand and shale layers (Donderici, [0073], “In many instances, it is desired to drill a wellbore to stay within a particular reservoir formation (such as a sand layer having a shale above).”) having a spacing less than a spacing between the triaxial transmitter and the triaxial receiver (Donderici, [0028], “Such improved coupling, together with a reduced spacing of transducers relative to other logging tools, helps to improve the sensitivity of the tool and the resolution of the log image produced. [0036], “Sensor/emitter coils vertical spacings of one inch or less are possible with the tools, systems and methods described herein. Reductions in the vertical spacing between sensor and emitter coils produce a higher vertical resolution of the resulting borehole log.”), the model further including at least the following unknowns: 	
	a conductivity of the sand layer (Donderici, [0036], “In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation. [0044], “In some cases where the conductivity of the formation behaves linearly, it may also be possible to adjust the measured values (block 1204) to control the radial and vertical resolution of the measurements using software focusing filters.”), vertical and horizontal conductivities of the shale layers (Donderici, [0045], “For example, comparisons with a library may be used to identify one or more parameter value ranges (horizontal and vertical resistivity, relative dip, relative strike, etc.), after which the model is iteratively applied over that range to identify modeled reference tensor component values that more closely match the adjusted measurement tensor component values.”), vertical and horizontal dielectric permittivities of the shale layers (Donderici, 0059], “The dielectric constant of the formation may also be included in and provided by the library and/or model through the use of multiple measurements taken at different frequencies.”), and a volume fraction of the shale layers (Donderici, [0059], “For example, horizontal resistivities, vertical resistivities, dielectric constants and their volumetric ratios may be used to identify shale and sand layers.”).
	Refer to the analysis for claim 4 for the motivation to combine references. 

	Regarding claim 9, Hou discloses a method for making multi-frequency electromagnetic measurements of a formation sample (Hou, [0022], “…systems and methods are described herein to use a multi-frequency inversion algorithm to process multicomponent induction (MCI) data collected by, for example, an MCI tool... This processing can be used to more accurately determine formation properties, direct drilling operations, and control various apparatus and systems.”), the method comprising:
	(a) deploying a formation sample in an electromagnetic measurement tool including a triaxial transmitter spaced apart from a triaxial receiver (Hou, [0025], “The subarray can be structured with triaxial components including the three mutually orthogonal transmitters (Tx, Ty, Tz), the three mutually orthogonal main receivers (Rmx, Rmy, Rmz) and three mutually orthogonal bucking/balancing receivers (Rbx, Rby, Rbz).”);
	(b) causing the triaxial transmitter to transmit electromagnetic waves into the formation sample at four or more distinct and sequential frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents distinct and sequential frequencies. [0056] discloses 5th frequency results. [0063] discloses operating frequencies at 12 Khz, 36Khz, 60Khz, and 40Khz, which represents distinct frequencies. [Fig. 7B] displays four operating frequencies under analysis.);
	(c) causing the triaxial receiver to receive said transmitted electromagnetic waves at each of the four or more distinct frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0066], “At block 8022, the processing unit 220 receives raw signals R(ij)(if, is, id), from one or more subarrays i at one or more operating frequencies…”).
	Hou does not expressly disclose the limitations, “(d) processing real and imaginary components of said received electromagnetic waves to compute at least a dielectric permittivity, a conductivity anisotropy, or a permittivity anisotropy of the formation sample”.
	However, Donderici discloses (d) processing real and imaginary components of said received electromagnetic waves (Donderici, [0036], “In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”) to compute at least a dielectric permittivity (Donderici, [0059], “The dielectric constant of the formation may also be included in and provided by the library and/or model through the use of multiple measurements taken at different frequencies… This characterization may be derived from either a second separate measurement tensor that includes the additional measurements for each sample at a given azimuth and depth, or from a single higher order measurement tensor that includes sufficient components to derive both the electrical resistivity and permittivity anisotropy of the formation.”), a conductivity anisotropy (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”), or a permittivity anisotropy of the formation sample (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”).
	Refer to the analysis of claim 4 for the motivation to combine references.

	Regarding claim 10, Hou discloses the limitations of claim 9, but does not expressly disclose the limitations, “wherein (d) further comprises processing the real and imaginary components of said received electromagnetic waves to compute a conductivity, the dielectric permittivity, the conductivity anisotropy, and the permittivity anisotropy of the formation sample at each of the four or more frequencies.”
	However, Donderici discloses wherein (d) further comprises processing the real and imaginary components of said received electromagnetic waves to compute a conductivity (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”), the dielectric permittivity (Donderici, [0059], “The dielectric constant of the formation may also be included in and provided by the library and/or model through the use of multiple measurements taken at different frequencies… This characterization may be derived from either a second separate measurement tensor that includes the additional measurements for each sample at a given azimuth and depth, or from a single higher order measurement tensor that includes sufficient components to derive both the electrical resistivity and permittivity anisotropy of the formation.”), the conductivity anisotropy (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”), and the permittivity anisotropy of the formation sample (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”) at each of the four or more frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents distinct and sequential frequencies. [0056] discloses 5th frequency results. [0063] discloses operating frequencies at 12 Khz, 36Khz, 60Khz, and 40Khz, which represents distinct frequencies. [Fig. 7B] displays four operating frequencies under analysis.).
	Refer to the analysis of claim 4 for the motivation to combine references.

	Regarding claim 11, Hou discloses the method of claim 10, wherein (d) further comprises:
	(i) providing a multi-frequency (Hou, [0026], “The apparent conductivities can be expressed as a 3 by 3 tensor or matrix for four triaxial arrays operated at multiple frequencies…”), full tensor (Hou, [0026], “The apparent conductivities can be expressed as a 3 by 3 tensor or matrix for four triaxial arrays operated at multiple frequencies…”), complex conductivity mathematical model of the formation sample (Hou, [0026], “The apparent conductivities can be expressed as a 3 by 3 tensor or matrix for four triaxial arrays operated at multiple frequencies…” [0082], “The enhanced apparent resistivity value can be generated based on a mathematical transformation of combinations of apparent resistivity values.”– Examiner’s Note: [0026] further discloses a matrix to represent the conductivities, which under the broadest reasonable representation represents a mathematical model.).	
	Donderici does not expressly disclose the limitations, “(ii) adjusting input values of conductivity and dielectric permittivity to obtain a best match between model predictions and said received electromagnetic waves to compute the conductivity, the dielectric permittivity, the conductivity anisotropy, and the permittivity anisotropy of the formation sample at each of the four or more frequencies.”
	However, Donderici discloses (ii) adjusting input values of conductivity and dielectric permittivity to obtain a best match between model predictions and said received electromagnetic waves (Donderici, [0045], “For example, comparisons with a library may be used to identify one or more parameter value ranges (horizontal and vertical resistivity, relative dip, relative strike, etc.), after which the model is iteratively applied over that range to identify modeled reference tensor component values that more closely match the adjusted measurement tensor component values.”) to compute the conductivity (Donderici, [0036], “In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.” [0059], “The dielectric constant of the formation may also be included in and provided by the library and/or model through the use of multiple measurements taken at different frequencies.”), the dielectric permittivity (Donderici, [0059], “The dielectric constant of the formation may also be included in and provided by the library and/or model through the use of multiple measurements taken at different frequencies… This characterization may be derived from either a second separate measurement tensor that includes the additional measurements for each sample at a given azimuth and depth, or from a single higher order measurement tensor that includes sufficient components to derive both the electrical resistivity and permittivity anisotropy of the formation.”), the conductivity anisotropy (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”), and the permittivity anisotropy of the formation sample (Donderici, [0036], “Such a measurement tensor enables the electrical anisotropy of the surrounding formation to be characterized and quantified (e.g., by determining the micro-impedance of the surrounding formation in each of three orthogonal directions for each measurement sample). In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”) at each of the four or more frequencies  (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents distinct and sequential frequencies. [0056] discloses 5th frequency results. [0063] discloses operating frequencies at 12 Khz, 36Khz, 60Khz, and 40Khz, which represents distinct frequencies. [Fig. 7B] displays four operating frequencies under analysis.).
	Refer to the analysis of claim 4 for the motivation to combine references.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et a. (U.S. Patent Publication No. 2016/0282503 A1) hereinafter Hou, in view of Donderici et al. (U.S. Patent Publication No. 2015/0153474 A1) hereinafter Donderici, in further view of Minh (U.S. Patent Publication No. 2009/0287416 A1). 
Regarding claim 6, Hou and Donderici disclose the limitations of claim 5, but does not expressly disclose the limitations, “wherein (d) further comprises: (i) processing the electromagnetic waves received in (c) to compute horizontal and vertical resistivities of the formation sample; (ii) processing real components of the model to generate a resistivity cross plot; (iii) plotting the horizontal and vertical resistivities computed in (i) on the resistivity cross plot generated in (ii) to transform the horizontal and vertical resistivities to a resistivity of the sand layers and a volume fraction of the shale layers”.
	However, Minh discloses wherein (d) further comprises:
	(i) processing the electromagnetic waves received in (c) to compute horizontal and vertical resistivities of the formation sample (Minh, [0021], “Specifically, embodiments of the invention allow the user to analyze formation data by creating a dynamic resistivity graph for the formation data. The resistivity graph presents a cross plot of vertical resistivity and horizontal resistivity of the formation.”);
	(ii) processing real components of the model to generate a resistivity cross plot (Minh, [0021], “Each plotted resistivity data point represents a vertical resistivity and a horizontal resistivity at a specific location or depth in the formation.” – Examiner’s Note: Under the broadest reasonable interpretation, each data point of the vertical or horizontal resistivities represents “real” components of a model. For further evidence, Donderici discloses that components of the tensor are expressed as complex (real) and imaginary components, which represent the formation’s resistivity’s or conductivities, [0036], “In at least some illustrative embodiments, the components of the tensor are expressed as complex values, wherein each complex value's real component indicates the formation's resistivity or conductivity and each complex value's imaginary component indicates the electric permittivity of the formation.”);
	(iii) plotting the horizontal and vertical resistivities computed in (i) on the resistivity cross plot generated in (ii) (Minh, [0022], “Resistivity data points are plotted on the resistivity graph to present the formation data to the user. Each plotted resistivity data point represents a vertical resistivity and a horizontal resistivity at a specific location or depth in the formation.”) to transform the horizontal and vertical resistivities to a resistivity of the sand layers and a volume fraction of the shale layers (Minh, [0022], “By viewing the plotted resistivity data points, the user may determine a shale point. The shale point defines the vertical resistivity and horizontal resistivity of the shale in the formation. By accounting for the vertical resistivity and horizontal resistivity of the shale, an accurate identification of hydrocarbon yielding regions of the formation may be made.”).
	Hou, Donderici, and Minh are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques to determine resistivity and conductivity parameters in an earth formation. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Minh’s design of “wherein (d) further comprises: (i) processing the electromagnetic waves received in (c) to compute horizontal and vertical resistivities of the formation sample; (ii) processing real components of the model to generate a resistivity cross plot; (iii) plotting the horizontal and vertical resistivities computed in (i) on the resistivity cross plot generated in (ii) to transform the horizontal and vertical resistivities to a resistivity of the sand layers and a volume fraction of the shale layers” into the design of Hou and Donderici to determine a shale point in a formation by plotting the horizontal and vertical resistivity points (Minh, [0022], “Resistivity data points are plotted on the resistivity graph to present the formation data to the user. Each plotted resistivity data point represents a vertical resistivity and a horizontal resistivity at a specific location or depth in the formation. By viewing the plotted resistivity data points, the user may determine a shale point. The shale point defines the vertical resistivity and horizontal resistivity of the shale in the formation. By accounting for the vertical resistivity and horizontal resistivity of the shale, an accurate identification of hydrocarbon yielding regions of the formation may be made.”).

	Regarding claim 7, Hou discloses the method of claim 5, but does not expressly disclose the limitations, “wherein (d) further comprises: (i) processing the electromagnetic waves received in (c) to compute horizontal and vertical reactivities of the formation sample; (ii) processing imaginary components of the model to generate a reactivity cross plot; (iii) plotting the horizontal and vertical reactivities computed in (i) on the reactivity cross plot generated in (ii) to transform the horizontal and vertical reactivities to a resistivity of the sand layers and a volume fraction of the shale layers”.
	However, Minh discloses wherein (d) further comprises:
	(i) processing the electromagnetic waves received in (c) to compute horizontal and vertical reactivities of the formation sample (Minh, [0021], “Specifically, embodiments of the invention allow the user to analyze formation data by creating a dynamic resistivity graph for the formation data.”);
	(ii) processing imaginary components of the model to generate a reactivity cross plot (Minh, [0021], “Each plotted resistivity data point represents a vertical resistivity and a horizontal resistivity at a specific location or depth in the formation.” – Examiner’s Note: Under the broadest reasonable interpretation, each data point of the vertical or horizontal resistivities represents “imaginary” components of a model. For further evidence, Donderici discloses that components of the tensor are expressed as complex (real) and imaginary components, which represent the formation’s resistivity’s or conductivities.);
	(iii) plotting the horizontal and vertical reactivities computed in (i) on the reactivity cross plot generated in (ii) (Minh, [0022], “Resistivity data points are plotted on the resistivity graph to present the formation data to the user. Each plotted resistivity data point represents a vertical resistivity and a horizontal resistivity at a specific location or depth in the formation.”) to transform the horizontal and vertical reactivities to a resistivity of the sand layers and a volume fraction of the shale layers (Minh, [0022], “By viewing the plotted resistivity data points, the user may determine a shale point. The shale point defines the vertical resistivity and horizontal resistivity of the shale in the formation. By accounting for the vertical resistivity and horizontal resistivity of the shale, an accurate identification of hydrocarbon yielding regions of the formation may be made.”).
	Refer to the analysis of claim 6 for the motivation to combine references. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et a. (U.S. Patent Publication No. 2016/0282503 A1) hereinafter Hou, in view of Seleznev et al. (U.S. Patent Publication No. 2008/0290874 A1) hereinafter Seleznev. 
	Regarding claim 12, Hou discloses a method for making multi-frequency electromagnetic measurements of a formation sample, the method comprising:
	(a) deploying a formation sample in an electromagnetic measurement tool including a triaxial transmitter spaced apart from a triaxial receiver (Hou, [0025], “The subarray can be structured with triaxial components including the three mutually orthogonal transmitters (Tx, Ty, Tz), the three mutually orthogonal main receivers (Rmx, Rmy, Rmz) and three mutually orthogonal bucking/balancing receivers (Rbx, Rby, Rbz).”);
(Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0047], “The induction tool 205 can operate at three or more frequencies.” [0026-0030] discloses the ability to process (1, 2,…,M) frequencies, which under the broadest reasonable interpretation, represents distinct and sequential frequencies. [0056] discloses 5th frequency results. [0063] discloses operating frequencies at 12 Khz, 36Khz, 60Khz, and 40Khz, which represents distinct frequencies. [Fig. 7B] displays four operating frequencies under analysis.);
	(c) causing the triaxial receiver to receive said transmitted electromagnetic waves at each of the four or more distinct frequencies (Hou, [0037], “For example, the induction tool 205 can propagate energy at a plurality of frequencies into a formation. The induction tool 205 can provide a plurality of measurements of a formation parameter responsive to the propagated energy.” [0066], “At block 8022, the processing unit 220 receives raw signals R(ij)(if, is, id), from one or more subarrays i at one or more operating frequencies…”).
	Hou does not expressly disclose the limitations, “(d) processing real and imaginary components of said received electromagnetic waves to identify formation mineralization”.
	However, Seleznev discloses (d) processing real and imaginary components of said received electromagnetic waves (Seleznev, [0012], “Preferably, the step of fitting the spectral complex resistivity with an induced polarization model comprises fitting the real and imaginary part of said complex resistivity with said induced polarization model.”) to identify formation mineralization (Seleznev, [0046], “Several physio-chemical phenomena and conditions are responsible for occurrence of the IP effect. Strong IP effect is observed when certain minerals are present (such as pyrite, graphite, some coals, magnetite, pyrolusite, native metals, some arsenides, and other minerals with a metallic lustre). [0053], “The origins of the IP effect in ion-conductive rocks and the existence of the IP effect at partial saturations suggests that the IP effect can be used, according to one embodiment of the method of the invention, as an indicator of wettability of the formation” – Examiner’s Note: Under the broadest reasonable interpretation, mineralization merely represents the analysis for composition of minerals in a formation.). 
	Hou and Seleznev are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for a mineral exploration. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Seleznev’s design of “(d) processing real and imaginary components of said received electromagnetic waves to identify formation mineralization” into the design of Hou to identify minerals using Induced Polarization (IP) techniques (Seleznev, [0046], “Several physio-chemical phenomena and conditions are responsible for occurrence of the IP effect. Strong IP effect is observed when certain minerals are present (such as pyrite, graphite, some coals, magnetite, pyrolusite, native metals, some arsenides, and other minerals with a metallic lustre).”).

	Regarding claim 14, Hou discloses the method of claim 12, but does not expressly disclose the limitation, “wherein said identifying formation mineralization comprises discriminating between pyrite mineralization and graphite mineralization in the formation sample”.
	However, Seleznev discloses wherein said identifying formation mineralization comprises discriminating between pyrite mineralization and graphite mineralization in the formation sample (Seleznev, [0046], “Several physio-chemical phenomena and conditions are responsible for occurrence of the IP effect. Strong IP effect is observed when certain minerals are present (such as pyrite, graphite, some coals, magnetite, pyrolusite, native metals, some arsenides, and other minerals with a metallic lustre).”).
	Refer to the analysis of claim 12 for the motivation to combine references.
Allowable Subject Matter
Claims 8, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding claim 8, “wherein the model is expressed mathematically as follows: 
    PNG
    media_image1.png
    208
    377
    media_image1.png
    Greyscale
, wherein 6, and 6h represent vertical and horizontal conductivities of the formation, Vshale and Vsand represents volume fractions of the shale and sand layers, Usand represents a conductivity of the sand layers, 6shale_, and Ushaleh represent vertical and horizontal conductivities of the shale layers, Eshale-, and Eshale h represent vertical and horizontal dielectric permittivities of the shale layers, and o0 = woo wherein o represents the frequency and Eo represents an absolute dielectric permittivity.”
	Regarding claim 13, “wherein said identifying formation mineralization comprises identifying a weight percent graphite in the formation sample.”
	Regarding claim 15, “wherein said identifying formation mineralization comprises classifying the formation sample as being in one of the following classes: water bearing rock, hydrocarbon bearing rock, water bearing rock with about two weight percent pyrite, hydrocarbon bearing rock with about two weight percent pyrite, hydrocarbon bearing rock with about one weight percent pyrite and about two weight percent graphite, hydrocarbon bearing rock with about one weight percent graphite, hydrocarbon bearing rock with about two weight percent graphite, and hydrocarbon bearing rock with about five weight percent graphite.”

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jamison et al. (U.S. Patent Publication No. 2014/0209392 A1) discloses a wellbore drilling assembly may include a pump in fluid communication with a wellbore via a feed pipe; and a wellbore fluid disposed in at least one selected from the group consisting of the pump, the feed pipe, the wellbore, and any combination thereof, wherein the wellbore fluid comprises a base fluid and a wellbore additive.
	Karanikas et al. (U.S. Patent Publication No. 2010/0258265 A1) discloses a method of recovering energy from a subsurface hydrocarbon containing formation includes introducing an oxidizing fluid in a wellbore positioned in at least a first portion of the formation.
	Roy et al. (U.S. Patent Publication No. 2014/0107928 A1) discloses a method for identifying low resistivity low contrast high temperature high pressure productive subsurface formations rich in acid gases penetrated by a wellbore includes obtaining dielectric permittivity measurements of selected formations adjacent at least part of the wellbore
	Givens et al. (U.S. Patent No. 4,686,477A) discloses a method of identifying complex lithologies of subsurface rock formations includes the excitation of at least a portion of the rock formation with a multi-frequency electric current

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        02/26/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127